Case 1:19-cv-22669-JEM Document 32 Entered on FLSD Docket 09/09/2020 Page 1 of 3



                     UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

             Case Number: 19-22669-CIV-MARTINEZ-OTAZO-REYES

  PATRICIA BENAVIDES,

        Plaintiff,

  vs.

  ANDREW SAUL,
  Commissioner for Social Security
  Administration,

        Defendant.
  _____________________________________________/

                     ORDER ADOPTING MAGISTRATE JUDGE’S
                        REPORT AND RECOMMENDATION

        Before the Court is Magistrate Judge Alicia M. Otazo-Reyes’s Report and

  Recommendation [ECF No. 30] on Plaintiff Patricia Benavides’s Motion for

  Summary Judgment [ECF No. 22] and Defendant Andrew Saul, Commissioner

  of Social Security’s, Motion for Summary Judgment [ECF No. 24]. The Magistrate

  Judge recommends that the Court           deny Plaintiff’s motion, grant the

  Commissioner’s motion, and affirm his decision below. Plaintiff has filed timely

  objections. [ECF No. 31].

        The Court has reviewed the entire file and record, has made a de novo

  review of the issues that Plaintiff’s objections present, and is otherwise fully

  advised in the premises. The Court finds that the issues raised in the objections

  are already addressed in the well-reasoned report, and the objections are

  meritless. The Court only adds that Castro v. Acting Commissioner of Social

  Security, 783 F. App’x 948 (11th Cir. 2019), a non-binding case that Plaintiff
Case 1:19-cv-22669-JEM Document 32 Entered on FLSD Docket 09/09/2020 Page 2 of 3



  relies on but that the Magistrate Judge did not discuss, is inapposite.

         In Castro, an Eleventh Circuit panel held that the district court erred in

  affirming the ALJ’s finding that a treating physician’s opinion regarding the

  plaintiff’s limitations due to depression and anxiety “were inconsistent with his

  treatment notes stating that [the plaintiff] had good judgment, insight, thought

  process, and thought content.” Id. at 956. The panel reasoned that there is a

  difference between observations in a medical setting and the ability to perform

  daily work tasks. Id. Thus, just based on the treatment notes, the panel could

  not say that the doctor’s “observations of Castro’s judgment, insight, thought

  process, and thought content in a treatment environment absent work stressors

  were inconsistent with his assessments about the limitations she would face in

  a day-to-day work environment.” Id.

        Here, however, the ALJ also pointed to “Plaintiff’s functioning outside the

  treatment room.” See Fernandez Rodriguez v. Saul, No. 18-24554-CIV, 2020 WL

  1692105, at *3 (S.D. Fla. Feb. 12, 2020) (distinguishing Castro). For instance,

  the ALJ noted how Plaintiff could “comply with treatment outside of a doctor’s

  office or hospital”; “spend time with others, engage in a romantic relationship,

  live with others, attend church regularly, and attend small groups at church”;

  and “perform self-care, drive, and attend health appointments as needed.” (R. at

  23–24). Notably, Plaintiff does not address those facts in the objections.

        In short, after careful consideration, it is:

        ORDERED and ADJUDGED that

        1.    The Report and Recommendation [ECF No. 30] is AFFIRMED and


                                          -2-
Case 1:19-cv-22669-JEM Document 32 Entered on FLSD Docket 09/09/2020 Page 3 of 3



  ADOPTED.

        2.   Plaintiff’s Motion for Summary Judgment [ECF No. 22] is DENIED.

        3.   The Commissioner’s Motion for Summary Judgment [ECF No. 24] is

  GRANTED and his decision below AFFIRMED.

        4.   The Clerk shall CLOSE this case and DENY ANY OTHER PENDING

  MOTIONS AS MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, this 9th day of

  September, 2020.



                                            ____________________________________
                                            JOSE E. MARTINEZ
                                            UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record




                                      -3-
